ROBERTSON, Judge,
dissenting.
My reading of Rule 53, Alabama Rules of Civil Procedure, does not provide for, nor permit, all domestic relations cases to be heard by a full-time master/referee.
“(b) Reference. A reference to a master shall be the exception and not the rule. In actions to be tried ... without a jury, save in matters of account and of difficult computation of damages, a reference shall be made only upon a showing that some exceptional condition requires it.”
The use of masters is to aid judges in the performance of specific judicial duties and not to displace the court. LaBuy v. Howes *973Leather Co., 352 U.S. 249, 77 S.Ct. 309, 1 L.Ed.2d 290 (1957), reh’g. denied, 352 U.S. 1019, 77 S.Ct. 553, 1 L.Ed.2d 560 (1957).
This case, not being properly before the referee whose findings were the basis for the trial court’s actions, should be reversed and remanded for a trial de novo.
Therefore, I respectfully dissent.